Citation Nr: 0304054	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right first metatarsal.

2.  Entitlement to service connection for bilateral claw foot 
deformity with hammertoes, on a direct basis or as secondary 
to service-connected residuals of a fracture of the right 
first metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of August 1999 and February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) at Chicago, Illinois

A personal hearing was held at the RO in September 2000.  A 
hearing transcript is of record.

The Board remanded the claims on appeal in June 2001 for the 
performance of additional development.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The veteran's residuals of a fracture of the right first 
metatarsal are degenerative joint disease of the right 
metatarsophalangeal joint that exceeds the condition in the 
left, limitation of motion of the right metatarsophalangeal 
joint that exceeds that of the left, and pain that in turn 
limits the ability to use the right foot.

3.  The veteran was treated for foot problems during service 
that were found to be due to ill-fitting boots worn during 
service.

4.  The veteran currently has a diagnosis of bilateral claw 
foot deformity with hammertoes.

5.  The veteran's bilateral claw foot deformity with 
hammertoes is etiologically related to the wearing of ill-
fitting boots during service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for 
residuals of a fracture of the right first metatarsal have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 
5284 (2002).

2.  When reasonable doubt is resolved in favor of the claim, 
it is concluded that the veteran's current bilateral claw 
foot deformity with hammertoes was incurred during active 
service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the 


claim is adjudicated.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain the records in question.  38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C. A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

The Board finds that the requirements of the VCAA have been 
satisfied in this case.

In a March 2001 letter, the RO informed the veteran of the 
requirements of the VCAA and their relevance to his claims.  

The March 2001 letter also both advised the veteran of the 
type of evidence that could substantiate each of his claims 
and outlined the respective responsibilities of the veteran 
and VA for obtaining such evidence, as did a letter sent to 
the veteran by the RO in July 2001 after the Board remanded 
the claims in June 2001.  Quartuccio.  Additional information 
was provided by the June 2001 Remand, a September 1999 
statement of the case, and April and November 2000 and August 
2002 supplemental statements of the case. 

The March and July 2001 letters also contained a request that 
the veteran identify medical records that could be relevant 
to his claims and had not yet become associated with the 
claims file.  In the July 2001 letter, the veteran's release 
of specific treatment records also was sought.  In response, 
on two occasions after the respective letters were sent, the 
veteran stated through his representative that there were no 
outstanding medical records relevant to either of his claims.

In addition to securing documentary evidence, the RO provided 
the veteran with three VA examinations, those of June and 
December 1999 and August 2001, during which findings 
pertinent to his claims were developed.

Thus, in connection with his claims seeking an evaluation of 
his residuals of a fracture of the right first metatarsal 
that is greater than noncompensable and service connection 
for bilateral claw foot deformity with hammertoes, the 
veteran has received the notice and assistance called for by 
the VCAA.  Therefore, the Board will decide the claims on the 
basis of the record as it now stands on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).



ii.  Increased rating

a.  Principles of rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

All VA regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised in 
the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In the rating of 
disabilities, it is not expected that all cases will show all 
the findings specified for a particular evaluation under a 
diagnostic code.  At the same time, findings sufficiently 
characteristic to identify the disease and the disability 
therefrom and coordination of rating with impairment of 
function are always to be expected.  See 38 C.F.R. § 4.21 
(2002).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation shall be 
assigned if the disability picture presented approximates the 
criteria for that rating more nearly than the criteria for 
the lower rating.  38 C.F.R. § 4.7 (2002).

Disability evaluations require consideration of the effect of 
pain, weakness, fatigability, and incoordination on 
functional abilities, including the ability to engage in 
employment or other ordinary activities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2002).  VA regulations provide that 
functional loss will be considered in evaluating disabilities 
on the basis of limitation of motion.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2002).  The United States Court of Appeals 
for Veterans Claims (known prior to March 1, 1999 as the 
United States Court of Veterans Appeals) (the Court) has held 
that VA adjudicators must consider whether regulations 38 
C.F.R. § 4.40, concerning functional loss due to pain, and 38 
C.F.R. § 4.45, concerning functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
"must be applied to determine if a compensable rating is 
warranted."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The Court has instructed that in applying these 
regulations, VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
painful motion, weakened movement, excess fatigability, or 
incoordination.  The Court stated that these determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss.  The Court held that a 
schedular disability rating based on limitation of motion may 
be augmented under regulations 38 C.F.R. §§ 4.40, 4.45 for 
additional disability due to functional loss resulting from 
such factors.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

b.  Evaluation of residuals of a fracture
of the right first metatarsal 

Schedular rating

The veteran's right foot disability has been evaluated under 
Diagnostic Code 5284 as noncompensable.  Ratings authorized 
by this diagnostic code, which concerns foot injuries other 
than those denominated by other diagnostic codes pertaining 
to the feet, are 10 percent for a condition that is moderate, 
20 percent for a condition that is moderately severe, and 30 
percent for a condition that is severe.  In addition, a 40 
percent rating is authorized when there is actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

When a zero percent evaluation is not provided for a 
diagnostic code, it is required by VA regulation that a zero 
percent evaluation be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).  

The issue on appeal is whether a compensable schedular 
disability evaluation, to include under Diagnostic Code 5284, 
should be assigned and if so, what evaluation.

Service medical records document the original injury and 
treatment thereof.  In July 1953, the veteran received a 
diagnosis of "march fracture" of his right first metatarsal 
after reporting that his right foot had begun to hurt during 
a march the previous month.  (The service medical records 
also show that in May and June 1953, he was treated for foot 
problems that were found to be due to "misfit boots.") The 
right metatarsal fracture was seen to involve no nerves or 
arteries and was addressed with closed reduction surgery 
performed later in July 1953, after which the veteran was 
given a boot case and walker.  

The veteran was granted service connection for the residuals 
of the right metatarsal fracture with a noncompensable 
evaluation by rating decision dated in April 1957.  His 
current claim for an increased rating was submitted in April 
1999.  In a June 1999 statement, he said that he had been 
treated by a podiatrist in the 1960's, continued over the 
years to carry on foot maintenance and care recommended by 
that practitioner, and he had filed the increased rating 
claim because his disability recently had worsened.

The medical documentation that has been obtained in 
connection with the current claim shows that the veteran has 
degenerative joint disease of the right metatarsophalangeal 
joint and some limitation of motion in the area of the right 
metatarsal fracture, and moreover, complains that his ability 
to use his right foot is restricted by pain.  

X-rays taken by a private podiatrist during an evaluation 
performed in November 1999 disclosed "a greatly decreased 
joint space" of the right first metatarso-phalangeal joint 
and "osteophytic lipping of the dorsal aspect of the 
joint."  X-rays taken during the VA examinations of December 
1999 and August 2001 found degenerative joint disease of the 
great toes bilaterally.  The report of the August 2001 VA 
examination noted in stating the diagnosis of "degenerative 
joint disease and osteoarthritis in the left and right first 
metatarsophalangeal joints" that the disease of the right 
was "more advanced" than that of the left.

During the VA examination of June 1999, the examiner found 
that the veteran exhibited "normal" range of motion of both 
feet.  During the VA examination of December 1999, however, 
the examiner found that the veteran had dorsiflexion of the 
right metatarsophalangeal joint that was 10 degrees less than 
that achieved with the left - - 20 degrees as opposed to 30.  
A finding of 20 degrees of dorsiflexion of the right 
metatarsophalangeal joint also was made during the VA 
examination of August 2001, and this range of motion was 
characterized as less than normal and less than in the left 
joint.   During the November 1999 private podiatry 
evaluation, the veteran was found to have dorsiflexion of the 
right metatarsophalangeal joint that was 15 degrees less than 
that achieved with the left - - 15 degrees as opposed to 30.  

The VA examination reports of June and December 1999 and 
August 2001 show that the veteran complained that his ability 
to use his right foot is restricted by pain.  In June 1999, 
he said that he had pain in both feet, not merely the right, 
that seemed worse during damp weather and required him to 
rest.  In December 1999, he said that he suffered from pain 
in his right foot that radiated into his right leg, increased 
with prolonged standing or walking, was chronic rather than 
limited to flare-ups, interfered with his ability to carry on 
activities of daily living, and required him to rest.  In 
August 2001, he said that he had pain and weakness in both 
feet that increased mostly with standing and walking.  The 
provider of that examination noted that the veteran did not 
declare that he was in severe pain during range-of-motion 
testing and suggested that the veteran did not give an 
account of any fatigability, weakness, or lack of endurance 
that appeared to be associated with his earlier right 
metatarsal fracture.

During his personal hearing of September 2000, the veteran 
gave testimony about his right and bilateral foot pain and 
their adverse effect on his functional capabilities that was 
consistent with the accounts that he offered during these 
examinations.

Several of these examination reports indicate that the 
veteran said that he had retired after having worked in 
construction for twenty-eight years.

The report of the VA examination that was performed in 
December 1999 includes a statement of the examiner's opinion 
that a majority of the foot-related symptoms that the veteran 
reported appeared to be related to a bilateral hammertoes 
deformity (not service connected at that time) rather than to 
the service-connected right metatarsal fracture.  However, 
the examiner did not specify which symptoms should be 
attributed to the bilateral hammertoes deformity alone.  
Thus, the Board will not disregard any foot-related symptoms 
in evaluating the residuals of the right metatarsal fracture.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 
38 C.F.R. § 3.102 (2002) (when it is not possible to separate 
the effects of a non-service-connected condition from those 
of a service-connected condition, VA regulations dictate that 
such signs and symptoms be attributed to the service-
connected condition).

The Board finds that the disability picture presented by this 
evidence is closer to that implied by a 10 percent than a 
noncompensable evaluation of foot injury residuals under 
Diagnostic Code 5284.  The weight of the evidence supports 
the proposition that the veteran has limitation of motion, 
pain, and pain with motion of the digit - - the great toe- - 
occupying the area of the right metatarsal fracture that he 
sustained during service.  Regardless of the fact that his 
arthritis of the first metatarsophalangeal joint appears to 
be bilateral, objective medical evidence shows that it is 
more advanced on the right than on the left and that the 
veteran has less motion of the first right 
metatarsophalangeal joint than of the left.  Along with that 
evidence of limitation of motion, there is presented the 
veteran's account of pain - - certainly of both feet, as both 
are defective, but especially of the right foot - -and 
reduced limitation of motion resulting therefrom.  The Board 
finds this account to be credible, particularly as it is 
supported by the objective medical findings.  Evidence of 
disabling pain and of functional impairment must be 
considered by adjudicators in determining what schedular 
rating is proper.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
Schafrath; DeLuca.

Accordingly, the Board finds that the veteran has a moderate 
disability of the right foot resulting from the right 
metatarsal fracture that he sustained during service.  
Therefore, a 10 percent evaluation is in order for his right 
foot disability under Diagnostic Code 5284.  38 C.F.R. 
§§ 4.7, 4.21, 4.71a, Diagnostic Code 5284.  A higher 
evaluation under this diagnostic code is not supported by the 
lay and medical evidence.  No medical evaluation of record 
has reached the conclusion that the veteran has significant 
limitation of motion in the area of his service-connected 
injury or significant pain with motion.

The Board has considered whether an evaluation greater than 
10 percent may be assigned to the veteran's disability under 
any other provision of 38 C.F.R. Parts 3 and 4, see 
Schafrath, and has found in light of the evidence that one 
cannot.

The Board notes that use of Diagnostic Code 5284 to evaluate 
the veteran's right foot disability would result in the same 
evaluation as under Diagnostic Code 5283, malunion or 
nonunion of tarsal or metatarsal bones, as their provisions 
are identical.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2002).  No other pertinent diagnostic code concerning the 
feet authorizes an evaluation of more than 10 percent for 
disability of a single foot.  Although higher ratings for a 
single foot are possible under Diagnostic Codes 5276 and 
5278, the veteran does not have, nor is he service connected 
for, acquired flatfoot or acquired weak foot, respectively.  
While the medical evidence of record demonstrates that the 
veteran has degenerative joint disease of the right great 
toe, an evaluation of more than 10 percent is not available 
pursuant to the rating provision concerning arthritis, 
Diagnostic Code 5003.  Under that diagnostic code, arthritis 
(when disclosed by x-ray findings) is rated based upon 
limitation of motion of the affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  Limitation of motion 
of the foot is assessed under Diagnostic Codes 5283 and 5284 
and, as noted earlier, is not shown in this case to be more 
than moderate in degree when considered along with his 
reported pain.

Thus, while the medical evidence of record shows that the 
veteran's right foot has reduced range of motion as compared 
with the left, no pertinent diagnostic code relative to the 
foot affords the possibility of an evaluation of more than 10 
percent in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5278.

Extraschedular evaluation

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2002).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation is based on a finding that the disability in 
concern presents "such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002). 

Here, the veteran has not asserted, and there is no evidence, 
that his right foot disability has caused him to be 
hospitalized since service or has interfered with his 
employment.  

Accordingly, the Board finds that the criteria for referral 
of the veteran's low back disability for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Shipwash v. Brown, 8 Vet App 218, 227 (1995).

iii.  Service connection

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same after service.  In such a case, the post-
service condition will be service connected however remote 
from the time of service unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity at some later date.  
Rather, for a showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time that the veteran had the 
disease, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

If a chronic disease during service cannot be shown, a 
veteran's disability may be service connected on the basis of 
continuity of symptomatology beginning during service.  
Service connection can be granted for a veteran's disability 
where the presence of a disorder or symptoms thereof has been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection also may be granted for a disability shown 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States court of Veterans Appeals prior to March 1, 1999) has 
interpreted § 3.310(a) as providing for service connection 
where the current disability was either caused or, if not 
caused, aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be found separately and 
established by competent evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Lay evidence is competent to establish a proposition that is 
factual in nature, such as whether an incident or injury 
occurred during service.  Id.  Generally, too, a lay person 
is considered competent to supply evidence merely descriptive 
of his own or another's symptoms.  Id.  However, when a 
medical question is presented, such as the diagnosis of 
symptoms or the etiology of a current disorder, then evidence 
proceeding from a medical, rather than a lay, source is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay 
person is not competent to diagnose a current disability or 
opine as to its etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The veteran currently has a diagnosis of bilateral claw foot 
deformity with hammertoes.  This diagnosis is stated in the 
report of the VA examination performed in June 1999.  In the 
reports of the VA examinations of December 1999 and August 
2001, diagnoses of "[h]ammertoe deformity of [the] feet 
bilaterally" and "[h]ammertoes digits 2 through 4 
bilaterally with adductovarus fifth digits bilaterally," 
respectively, are provided.  In a November 1999 statement, a 
private health care provider, Christopher C. Moore, D.P.M., 
describes the veteran's bilateral foot condition as 
"contraction of the toes 2 through 4 on both feet and a 
hyperkeratotic lesion beneath the 5th metatarsal head of both 
feet."  All of these assessments were made, the records in 
concern reflect, after the providers thereof conducted a 
physical examination and reviewed the history of the 
condition of the veteran's feet before and during service, 
including the history of the service-connected right 
metatarsal fracture.

His service medical records show that in May 1953 and June 
1953, the veteran was treated for foot problems that were 
found to be due to "misfit boots."  The records reflect 
that he was prescribed arch supports and foot exercises.  A 
"march fracture" of the right first metatarsal (for which 
the veteran was granted service connection in April 1957) was 
diagnosed in July 1953 after the veteran complained that he 
had experienced pain while marching in shoes that were too 
tight during the previous month.  No foot abnormalities are 
noted in the report of the veteran's service entrance 
examination.

The question to be resolved on this appeal is whether the 
bilateral foot disorder, claw foot deformity with hammertoes, 
with which the veteran is diagnosed is attributable to his 
having worn ill-fitting boots during service or, in the 
alternative, to another incident of service, to include the 
fracture of the right metatarsal for which he has been given 
service connection.

Medical opinion of record addresses this question of a nexus 
between the current bilateral foot disorder and service.

In a November 1999 statement, the private podiatrist, Dr. 
Moore, offers an opinion that the current bilateral 
hammertoes condition was "more than likely" caused by the 
veteran's having worn ill-fitting shoes during service.  In 
an April 2000 statement, Dr. Moore reiterates his opinion, 
observing that there is "a reasonable degree of certainty 
that [the veteran's] hammer toes were caused and/or 
aggravated by his ill fitting shoes."

In contrast, the provider of the VA examination of August 
2001 opined in the examination report that there was no 
likelihood that the veteran developed his current bilateral 
foot disorder as a result of wearing ill-fitting boots during 
service.  The VA examiner suggested that the bilateral foot 
deformities were age related.  The VA examiner indicated that 
had the bilateral foot disorder been caused by improper 
footwear, the veteran's service medical records should have 
noted "intra-articular joint fractures" of the feet.  The 
VA examiner also noted that the veteran did not wear the ill-
fitting boots long enough to make it likely that they brought 
about hammertoes.

Both the provider of the August 2001 VA examination and the 
private podiatrist whose statements the VA examiner indicated 
he reviewed noted that the veteran had said that he wore the 
ill-fitting boots for only about two months.  His service 
medical records do not disclose what the actual length of 
time was.  However, in a statement submitted in April 1999, 
the veteran said that he wore the ill-fitting boots "for two 
months until [his] feet became so swollen and painful that 
[he] had to report to sick-bay."  

In prosecuting his service connection claim, the veteran has 
suggested from time to time that his current bilateral claw 
foot deformity with hammertoes was due to his service-
connected right metatarsal fracture.  Mainly, however, he has 
claimed that the current bilateral foot disorder was caused 
by his having worn ill-fitting boots during service.  He 
asserted in his April 1999 statement that when he reported to 
sick bay with swollen feet after contending for two months 
with boots that were too small, he was found to have 
sustained several "tarsal[ ]" fractures.  However, no 
medical documentation prepared during service supports the 
claim that he was diagnosed with any foot fracture other than 
that of the right metatarsal.   The veteran related in his 
April 1999 statement that from the time he reported to sick 
bay with swollen feet after wearing ill-fitting boots, he has 
had problems with his feet.  A similar account was presented 
by his testimony during the personal hearing held at the RO 
in September 2000.

In support of his contention that the use of improper 
footwear during service caused him to develop his current 
bilateral foot disorder, the veteran submitted an excerpt 
from "The Merck Manual - Twelfth Edition" explaining how 
hammertoes may result from "poorly fitting shoes." 

The Board has considered the account of the veteran that he 
has experienced foot problems continuously since wearing ill-
fitting boots during service.  This represents competent 
evidence of symptomatology that is relevant to the service-
connection claim.  Grottveit.  However, the question whether 
the current bilateral foot disorder is attributable to any 
incident of service is one that must be resolved on the basis 
of the medical evidence alone.  The veteran, who appears to 
be a layperson rather than someone trained in medicine, is 
not a competent author of evidence on this question.  
Espiritu.

The Board finds that comparison of the pertinent medical 
opinions of record does not resolve this question because 
neither opinion appears to be more probative and credible 
than the other.  Cf. Owens v. Brown, 7 Vet. App. 429, 433 
(1995), Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) 
(when the record of a claim contains medical opinions that 
are in conflict, the Board may prefer one opinion to the 
other(s) on the basis of its assessment of the weight and 
credibility of each).  Both opinions were rendered after a 
detailed physical examination of the veteran and a review of 
the pertinent medical history.  Both appear to be supported 
by general medical principles.  With the medical evidence 
necessary to decide the claim thus in equipoise, a reasonable 
doubt arises that must be resolved in favor of the claimant.  
38 C.F.R. § 3.102.  Accordingly, service connection for 
bilateral claw foot deformity with hammertoes will be 
granted.  38 U.S.C.A. § 5107(b).

ORDER

A 10 percent evaluation for residuals of a fracture of the 
right first metatarsal is granted, subject to controlling 
regulations applicable to the payment of monetary benefits

The claim of entitlement to service connection for bilateral 
claw foot deformity with hammertoes is granted.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

